

Exhibit 10.1





[image0.jpg]
 


 
August 29, 2020
John Hatem
 


Dear John:


On behalf of CyrusOne, I am happy to extend an offer to you for the position of
Executive Vice President & Chief Operating Officer, reporting to our President &
Chief Executive Officer, Bruce W. Duncan.  This offer is contingent upon the
accuracy of your representations and warranties below, successful completion of
a background investigation and drug screening, execution of the Company’s
non-disclosure, non-compete and other employment related policies, and approval
of the Board of Directors of CyrusOne.  This position is located at the
corporate office.  Your employment start date is October 5, 2020.



Compensation for this salaried, exempt position will include:




●
Bi-weekly base salary of $17,307.69 (equivalent to $450,000.00 annually), to be
paid in accordance with current Company payroll policies.





●
Eligibility under current Company policy to participate in the CyrusOne Bonus
Program at a target opportunity level equal to 100% of your actual base pay
earnings for the year. Any bonus earned is based on a combination of business
results and your own results measured against performance objectives for
you/your position; provided, for your 2020 bonus, it will be prorated to your
employment start date and paid at target (i.e., without regard to the
performance objectives).  Any bonus payments made to you are at the sole
discretion of the CEO and require final approval from the Compensation Committee
of the Board of Directors of CyrusOne.  Your first annual bonus is set to be
paid in the first quarter of 2021.





●
Equity awards are set and approved by the Compensation Committee of the Board of
Directors of CyrusOne each year.  Your initial annual equity award is expected
to be issued in the first quarter of 2021, with a target annual equity value of
$1,100,000.  Equity awards are subject to the terms of the award agreement and
the applicable plan.





●
You will be eligible for Paid Time Off (PTO) at a rate of 160 hours per calendar
year.  This will require normal manager approval.  In addition, you will be
entitled to observe the holidays honored by CyrusOne.  A list of such holidays
is included in our Benefits Summary.





●
As a full-time employee, you will be eligible for the standard Company benefits
package.  Employees are eligible for insurance coverage on the first of the
month coinciding or following the date of hire.



1

--------------------------------------------------------------------------------





●
All full-time, regular employees of CyrusOne who have attained the age of 18 and
completed 30 days of service are eligible to participate in the CyrusOne 401(k)
Savings Plan beginning on the first of every month.  Details about our 401(k)
Savings Plan are included in our Benefits Summary.



As a condition of your acceptance of employment with CyrusOne, you represent and
warrant (a) that you have not disclosed and will not disclose to CyrusOne any
trade secrets or other confidential or proprietary information that, by virtue
of the ownership of such information by another person or entity or for any
other reason, you may not lawfully so disclose, (b) that you have not taken from
your former employer any trade secrets, confidential information, or other
business-related items, including, among other things, materials prepared by
you, regardless of where the material is physically or electronically located,
and you have returned to your former employer any such items, and (c) that your
employment by CyrusOne will not conflict with, or result in a breach of, any
agreement to which you are a party or by which you may be bound, or any legal
duty you owe or may owe to another.


Nothing in this offer letter will be construed as a guarantee of continuing
employment for any specified period.  Your employment with the Company is
at-will and is terminable by you or the Company at any time, with or without
cause. The terms of this offer letter will supersede any previous terms or
offers of employment, whether verbal or written, which may have related to the
subject matter hereof in any way, including but not limited to the Employment
Agreement covering your previous employment with CyrusOne effective December 29,
2015.


We are excited to extend this opportunity to you and look forward to your
acceptance.  Please return the signed offer letter to me within 3 calendar
days.  If our offer is accepted and signed, the effective date of your role will
be October 5, 2020.


If you have any questions, please let us know.  Congratulations and welcome back
to the TEAM!


Regards,




/s/ Robert M. Jackson

Robert M. Jackson
Executive Vice President, General Counsel & Secretary


 


ACCEPTED BY:



/s/ John Hatem    9/1/2020
John Hatem
 
Date
     




2